ACCEPTED
                                                                                                                      03-15-00727-CR
                                                                                                                            12914007
                                                                                                           THIRD COURT OF APPEALS

           DISTRICT ATTORNEY'S                                                     OFFICE
                                                                                                                      AUSTIN, TEXAS
                                                                                                                 9/27/2016 8:46:53 AM
                                                                                                                    JEFFREY D. KYLE
                                     33^^ & 424«» Judicial Districts                                                           CLERK

                                                COUNTIES O F
                                     BLANCO • BURNET • LLANO • SAN SABA
                                                                                           RECEIVED IN
                                                                                      3rd COURT OF APPEALS
                                       Wiley B . McAfee                                   AUSTIN, TEXAS
                                                                                      9/27/2016 8:46:53 AM
                                            District Attorney
                                                                                        JEFFREY D. KYLE
                     1701 E. Polk Street, Burnet, TX 78611 • P. 0. Box 725, Llano, TX 78643
                                                                                              Clerk
                         [325)247-5755 • (512)756-5449 • w.mcafee@co.llano.tx.us

                                          S e p t e m b e r 27, 2 0 1 6



Mr. Jeffery D. Kyle
Clerk o f C o u r t o f Appeals
P. O. Box 12457
A u s t i n , TX 7 8 7 1 1

Re:     Case No. 03-15-00727-CR; Juan Jose Ramirez, Sr. v . T h e State o f Texas
        Appeal f r o m Cause No. 4 1 9 8 4 in t h e 4 2 4 t h District Court o f B u r n e t C o u n t y

Dear Mr. Kyle:

          I n as m u c h as I received notice t h r o u g h t h e efile s y s t e m t h a t appellant's
counsel, Mr. Daniel H. W a n n a m a k e r , could n o t be served w i t h notice o f t h e filing o f t h e
Brief f o r Appellee, please accept this as m y certificate o f service t h a t I have served Mr.
W a n n a m a k e r w i t h a copy o f t h e Brief f o r Appellee d i r e c t l y t h r o u g h his e m a i l .

                                                                      Sincerely,




                                                                      Assistant District A t t o r n e y

cc:     Daniel W a n n a m a k e r
        via e m a i l